 In the Matter Of SOUTHERN CALIFORNIA EDISON COMPANY, LTD.,, EM-PLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL B-18, AFL, PETITIONERIn the Matter of SOUTHERN CALIFORNIA EDISON COMPANY, LTD., EM-PLOYERand,UTILITYWORKERS UNION OF AMERICA,C.I.0.,PETITIONERCases Nos. 21-R-3156 and21-R-3.77, respectively.-DecidedAugust 16, 1946Gibson, Dunncl;Crutcher,byMessrs. David P. EvansandR: G.Kenyon,of Los Angeles,Calif., for theEmployer.Mr. William B. Esterman,of Los Angeles,Calif.,for the IBEW.Katz, Gallagherc6 11argolis, by Thelma S.Herzig,of Los Angeles,Calif., for-the CIO.Mr. F. G. Dunn,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERUpon petitions duly filed, hearing in these consolidatedcases washeld at Los Angeles, California, on May 17, 1946, before George H.O'Brien, Trial Examiner.The petition of the International Brother-hood of ElectricalWorkers, Local B-18, AFL, herein called theIBEW, in Case No. 21-R-3156 sought a system-wideunitof super-visory employees.However, at the hearing, a consentelection agree-ment was reached in Case No. 21-R-3156 which specifically excludedthe supervisory employees sought in Case No. 21-R.3277.We shalltherefore direct that Cases Nos. 21-R-3156 and 21-R-3277 be severed,and shall proceed herein to'a determination of theissuesin Case No.21-R-3277, in which the IBEW was permitted t6 intervene. TheTrial Examiner's rulingsmade at thehearing are freefrom prejudi-cial error and are hereby affirmed.The Employer moved that thepetition be dismissed.Ruling on said motion was reserved for theBoard.For reasons hereinafter stated, the motion is herebydenied.Upon the entire record in the case, the National LaborRelationsBoard makes the following :70 N. L.R. B., No. 8.80 SOUTHERN CALIFORNIA EDISON COMPANY, LTD.FINDINGS of FACTI.THE BUSINESS OF TIIE EMPLOYER81Southern California Edison Company, Ltd., a California Corpora-tion, is engaged in the business of generating, distributing, and sellingelectric power.During 1942, the Employer purchased supplies, mate-rial, equipment, and machinery valued in excess of $3,400,000, ofwhich in excess of $2,200,200 represented purchases from points out-side the State of California.During the same period, the total salesof the Employer amounted to more than $50,000,000. No electric powerisdirectly sold or shipped outside the State of California.TheEmployer delivers wholesale electric power to other cities and com-panies, including specifically the Pacific Gas & Electric Company, towhich the Employer delivered in excess of $2,500,000 worth of electricpower during 1942.The total wholesale electric power so deliveredto the cities and companies is in excess of $3,400,000.There has beenno substantial change in the business. of the Employer since 1942.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.InternationalBrotherhood of ElectricalWorkers, Local B-18,herein called IBEW, is a labor organization affiliated with AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all supervisory employees of theEmployer at its Long Beach Steam Plant, excluding the station chiefand the assistant station chief.The IBEW, although agreeing to thespecific composition of the unit sought by the Petitioner, contends thata system-wide unit is the ultimate appropriate unit. Inasmuch as thesupervisory unit sought herein conforms to the pattern of that found 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate by the Board for the non-supervisory employees,I wefind no merit in this contention.The Employer contends that theunit of supervisory employees is inappropriate, first, because suchemployees do not come within the scope of the Act, and secondly, be-cause the unit embraces different supervisory levels in one collectivebargaining unit.The status of foremen and other comparable supervisory categorieshas been determined in several recent decisions by both the Board andthe courts, wherein the language of Section 2 (3) of the Act definingthe term "employee," has been construed to include supervisory em-ployees.'-Accordingly, we find that the employees sought herein come -within the scope of the Act.Upon consideration of the evidence adduced in the record, we areof the opinion that the employees sought herein are readily distin-guishable from the station chief, the assistant station chief, and theother higher level policy-I$aking officials of the Employer, and donot constitute such an integral part of management that they may notbe segregated therefrom as a separate group for the purposes of col-lective bargaining.The record is clear that these employees have adefinite community of interest in that they perform comparable super-visory functions in their respective departments.Accordingly, wefind that the supervisory employees whom the Petitioner desires torepresent constitute a homogeneous group appropriate for collective'bargaining.The record indicates that there is some question as to the inclusionor exclusion of the following categories :Steam plant engineer: 3The 'record does not reveal any duties per-formed by this employee that would warrant his exclusion from theunit.However, inasmuch as it appears that he is not an employee ofthe Employer, we shall exclude him from the unit.Safety engineer:The record indicates that this employee has nosubordinates, and thus does not fall within the Board's definition of asupervisory employee.Accordingly, we shall exclude him from theunit 4We find that all supervisory employees of the Employer at its LongBeach Steam Plant, excluding the station chief, the assistant, stationchief, the steam plant engineer,-' and the safety engineer, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.'The unit of production and maintenance employees was confined to the Long BeachSteam Plant.Matter of Southern California Edison Company,Ltd.,51 N. L. R. B. 9.Matter of Jones t Laughlin Steel Corporation,Vesta-Shanndvin Coal Division,66N L. R. B. 386;Matter of Potomac Electric Power Company,66 N. L.R. B. 1432.aJack Toten.Matter of Jones f Laughlin Steel Corporation,Vesta-Shannopin Coal Division,supra.The record indicates that this position may be filled in the future by an employee of theEmployer. In such event,this category shall be deemed included within the unit. SOUTHERN CALIFORNIA EDISON COMPANY, LTD.DIRECTION OF ELECTION83As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Southern California EdisonCompany, Ltd., Los Angeles, California, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for_ the Twenty-first Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byUtilityWorkers Union of America, Local No. 342, C. I. 0., or byInternational Brotherhood of Electrical Workers, Local B-18, AFL,for the purposes of collective bargaining, or by neither.-ORDERIT IS HEREBYORDERED,pursuant to Article III, Section 13 (c), (4),of National Labor Relations Board Rules and Regulations-Series 3,as amended, that Cases Nos. 21-8-3156 and 21-R-3277 be, and theyhereby are, severed.MR.GERARD D. REILLY,dissenting:I am constrained to disagree with the result in this case for thereasons setforth in my dissent inMatter of Packard Motor CarCompany,61 N. L. R. B. 4, as well as the additional reasons set forthin my dissenting opinion inMatter of Jones d Laughlin Steel Corpo-ration, Vesta-Shannopin Coal Division,66 N. L. R. B. 386.712344--47-vol. 70-7